Notice of Pre-AIA  or AIA  Status
EXAMINER'S AMENDMENT
The examiner’s amendment of 12/22/2021 is amended as follows:
Claim 1, line 6 (2 from the end), --substantially—is inserted before “plate-shaped” (first occurrence) and “the main” is changed to –a main flat--;
The amendment with the missing claim number as rewritten as follows:
Claim 10, line 8 (2 from the end), --substantially—is inserted before “plate-shaped” (first occurrence) and “the main” is changed to –a main flat--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
1/3/2022